DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Sealing Member (Paragraph 0053) and Bonding Layer (0072) share the same part number – “Item 120.”  
Membrane Layer and Bonding Layer (both in Paragraph 0043) share the same part number – “Item 26.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because: Figure 8, item 110 designates the container when the remaining drawings reference the container as 101.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “temporarily bonded” in claims 1, 8-10, 17-18 is a relative term which renders the claim indefinite.  The term “temporarily bonded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claim language or the specification where the timeframe of temporarily bonded extends and ends and is therefore indefinite. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to the respective part being bonded during processing, but bond is destroyed during opening.
The term “permanently bonded” in claims 1, and 10 is a relative term which renders the claim indefinite.  The term “permanently bonded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claim language or the specification as to where the timeframe of temporarily bonded extends and ends and is therefore indefinite, Further, the permanent bond would imply that the bonding of the said objects would cause some other portion of the packaging to fail, not the sealing element. For the purpose of further .
Claims 1-9, 10-17 and 18-20 are rejected under 112 (b) as depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 4960216 – hereafter referred to as Giles) in view of Thorstensen-Woll et al. (US20150321808 – hereafter referred to at Thorstensen-Woll).  The Examiner’s Annotated Diagram A for Giles follows:

    PNG
    media_image1.png
    750
    1260
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Giles teaches: A tabbed sealing member for sealing to a rim surrounding a container opening (See Giles Annotated Examiner Diagram A, Figure 3 – Container, Item 40), the sealing member comprising: a lower laminate portion (B) including a sealant layer (18 – Heat Activated Adhesive Layer – Column 2, Lines 46-52) for sealing to the rim of the container and a support layer (20 – Polyester film to support seal later and foil layers – Column 2, Lines 53-57) above the sealant layer; an upper laminate portion (A); a release layer (24 – Adhesive Layer with dot pattern for release (Column 3, Lines 21-40),  the gripping tab configured for removing the sealing member from the container opening, wherein the gripping tab is formed , a second temporarily bonded portion, and a third permanently bonded portion, the second temporarily bonded portion formed by at least a portion of the release layer and configured to release from one of the upper and lower laminate portions or rupture, permitting a user to the second temporarily bonded portion to remove the tabbed sealing member from the container.
Giles does not disclose a separate tab layer within the disclosed tabbed sealing member.
However, Thorstensen-Woll teaches: a tab layer (Thorstensen-Woll, 52 – Tab Stock); and a bonding layer partially bonding the upper laminate portion to the lower laminate portion to form a gripping tab (Examiner’s Annotated Diagram B, below and Paragraph 0045), a first free portion defined by at least a portion of the tab layer (Paragraph 0045 – the tab stock – 52 – is bonded to the top layer – 14 and is adjacent to but not bonded to the bottom layer – 16, in order to prevent the top and bottom later forming at a portion of the seal to form a tab).  The Examiner’s Annotated Diagram B for Thorstensen-Woll follows:

    PNG
    media_image2.png
    707
    1287
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Integrated Tab and weakened bond layer of Giles with the separate, partial and unbonded (Thorstensen-Woll – Paragraph 0045) to the bottom tab layer (16) of Thorstensen-Woll to prevent the adhesion of a portion of the top (14) and bottom layers (16) in order to form a tab (52) that advantageously makes separation of the tab from the bottom layer easier to activate. 
In regards to Claim 10, Giles discloses: A tabbed sealing member for sealing to a rim surrounding a container opening (See Giles, Examiner’s Annotated Diagram A – Figure 3 – Container, Item 40), the tabbed sealing member (10) having an upper surface area (10), the tabbed sealing member (10) comprising: a lower laminate portion (B) including a sealant layer (18 – heat activated seal layer) for sealing to the rim of the container and a support layer above 
Giles discloses a gripping tab but does not specifically disclose a release layer integrated with the partially bonded layer that forms the gripping tab(Roughly, the 20% of the diameter translates to 23% of the area – therefore, Giles ranges are 0-77% temporarily bonded and 23% permanently bonded area).  
However, Thorstensen-Woll teaches: a release layer (Thorstensen-Woll – Paragraph 0045 – the lower surface of the tab stock may be coated with a release portion in order to minimize the possibility of tab stock sticking to the lower portion); wherein the gripping tab is formed having a first free portion with an area less than 50% of the upper surface area (Paragraph 0045 – the tab stock may form about 25-50 percent of the surface area of the sealing member), the first free portion and the second temporarily bonded portion having an area greater than 50% of the upper surface area (when the tab stock has a free portion at 50% of the area, by definition, the combined area of the free area with the partially bonded area will exceed 50% of the total surface area), whereby a user can grasp the first free portion and the second temporarily bonded portion to remove the tabbed sealing member from the container (Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tabbed Sealing Member of Giles with the release layer (Thorstensen-Woll – paragraph 0045) and free, partially attached and permanently bonded portions and areas of Thorstensen-Woll in order advantageously minimize the possibility that that tab stock would adhere to the layers below it during the sealing process.
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” and “the permanently bonded portion” of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the changes of tab bonding during the sealing process.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of attachment areas of the modified closure of Giles from the following ranges (0-77% area with No-bond, partial bond and 0-23% permanently bonded) seal disclosed in the prior art, discovering the optimum (0-75% No-bond, partial bond and 0-25% area permanently bonded area) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established that differentiates this claim from the prior art). 
	
In regards to Claim 18, Giles discloses: A laminate (See Examiner’s Annotated Diagram A, for Giles, Figure 5 for laminate depiction) for forming a tabbed sealing member for sealing to a rim surrounding a container opening (Figure 1-4), the laminate comprising (Figure 6): a lower laminate portion (B) including a sealant layer (18 – heat activated sealing layer) for sealing to the rim of the container and a support layer above the sealant layer (20 – polyester film to support seal and later foil layers); an upper laminate portion (A); a tab layer (14); andPage 7 of 9In re National Phase of International Application No. PCT/US2019/041038Filed HerewithPRELIMINARY AMENDMENT dated January 6, 2021 Attorney Docket 1800-147209-USa bonding layer 
Giles discloses a gripping tab but does not specifically disclose a release layer integrated with the partially bonded layer that forms the gripping tab. 
However, Thorstensen-Woll teaches: ; a release layer; wherein the laminate has a width with a first portion of the width having the upper and lower laminate portions being unbonded to one another adjacent a portion of the tab layer, a second portion of the width where the upper and lower laminate portions are temporarily bonded to one another via at least a portion of the release layer, and a third portion of the width where the upper and lower laminate portions are permanently bonded to one another via at least a portion of the bonding layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tabbed Sealing Member of Giles with the release layer (Thorstensen-Woll – paragraph 0045) and free, partially attached and permanently bonded portions (See Examiner’s Annotated Diagram B – Figure 4A) and areas of Thorstensen-Woll (Generally described in Paragraph 0045) in order advantageously minimize the possibility that that tab stock would adhere to the layers below it during the sealing process.
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” with respect to  “the permanently bonded portion” as distinct seal areas of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the changes of tab bonding during the sealing process.

In regards to Claims 2 and 11 and 19 (similar claims, different dependency), Giles does not explicitly include the presence of a release layer.
However, Thorstensen-Woll teaches, wherein the tab layer (See Examiner’s Annotated Diagram B, Item - 52) includes a tab stock (52) having a release coating (Described in Paragraph 0045 – tab stock lower surface may be treated with a release coating), the tab layer bonded to at least part of at least one of the upper (NOT REQUIRED: “Lower laminate portions”; note that the claimed language only seems to require one of the conditions.) (Paragraph 0045 – this is to prevent adhesion during the induction sealing process, which destroys the tab functionality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separate, partial and unbonded Tab to the bottom tab layer (16) of the modified apparatus of Giles with a release layer to prevent the adhesion of a portion of the tab layer (52) and bottom layers (16) in order to advantageously preserve the tab functionality during the induction sealing process.
In regards to Claims 3, 12 and 20 (similar claims, different dependency), Giles  continues to disclose: wherein the release layer (Giles, 24 – the adhesive layer is weakened in order to create a release layer – Column 3, Lines 21-40) forms part of at least one of the upper and lower laminate portions (See Figure 4, Examiner’s Annotated Diagram A, where 32 – adhesive dots versus solid bond and adhesive layer in 33 – solid adhesive layer).
In regards to Claims 4 and 13 (similar claims, different dependency), Giles continues to disclose, wherein the bonding layer (33 to 34) forms part of at least one of the upper and lower laminate portions (Giles - 34 can be considered part of either as laid out in Column 3, Lines 21-40).
In regards to Claim 5 and 14 (similar claims, different dependency), Giles continues to disclose: wherein at least a portion of the release layer (Giles, as defined by upper surface 30, and glue bumps – 31 that form the weakened layer) ruptures such that portions of the release layer (31) remain with both of the upper (A) and lower laminate portions (B). 
In regards to Claim 6 and 15 (similar claims, different dependency), Giles continues to disclose:  wherein at least a portion of the release layer separates from one of the upper and lower laminate portions (Giles, as defined by upper surface 30, and glue bumps – 31 that form the weakened layer or release layer)(See Examiner’s Annotated Diagram A, Figures 3 and 4 for disposition of 31 – glue dots with respect to upper (A) and lower (B) layers). 
In regards to Claim 7 and 16 (similar claims, different dependency): Giles continues to disclose:  further comprising a foil layer (Giles – Column 2, Lines 33 through 45 – layer 22 – foil layer) and wherein the sealant layer (18) is a heat seal layer (18 - Heat activated Adhesive Layer – Column 2, Lines 46-52) .
In regards to Claim 8 (similar claims, different dependency), Giles further discloses: wherein (NOT TAUGHT){ 
Giles does not teach a “a first free portion.”
However, Thorstensen-Woll further teaches: wherein the first free portion (Part 52 – tab stock is bonded to the top layer, but not the layer below it – paragraph -0045) and the second temporarily bonded portion together define at least 50%  (Paragraph 0045 – the tab stock 52 – occupies about 25-50 percent of the surface area of the sealing member – 10 or a range of free portion and temporarily bonded portion of 25-50% and a permanently bonded portion of 50-75%) of an upper surface area of the tabbed seal ( Paragraph 0045 -  In order to minimize the possibility that the tab stock will become adhered to the layers below it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabbed sealing member with temporarily bonded portion of Giles  with the “first free portion– 52” and Paragraph 0045 of Thorstensen-Woll in order to minimize the possibility that that tab stock would adhere to the layers below it during the sealing process.  
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” and “the permanently bonded portion” of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the chances of tab bonding during the sealing process.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of attachment areas of the modified closure of Giles from the following ranges (0-77% area with No-bond, partial bond and 0-23% permanently bonded) seal disclosed in the prior art, discovering the optimum (0-50% No-bond, partial bond and 0-50% area permanently bonded area) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established that differentiates this claim from the prior art). 

In regards to Claim 9 and 17 (similar claims, different dependency), Giles further discloses: wherein (NOT TAUGHT){ 
Giles does not teach a “first free portion.”
However, Thorstensen-Woll  further teaches: wherein the first free portion and the second temporarily bonded portion (Part 52 – tab stock is bonded to the top layer, but not the layer below it – paragraph -0045 – the tab stock 52 – occupies about 25-50 percent of the surface area of the sealing member – 10)  together define at least 75% of an upper surface area of the tabbed seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabbed sealing member with temporarily bonded portion of Giles  with the “first free portion – 52 and Paragraph 0045” of Thorstensen-Woll in order to advantageously minimize the possibility that that tab stock would adhere to the layers below it during the sealing process.  
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” and “the permanently bonded portion” of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the chances of tab bonding during the sealing process.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of attachment areas of the modified closure of Giles from the following ranges (0-77% area with No-bond, partial bond and 0-23% permanently bonded) seal disclosed in the prior art, discovering the optimum (0-75% No-bond, partial bond and 0-25% area permanently bonded area) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established that differentiates this claim from the prior art). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thorstensen-Woll et al. (US 20140224800) discloses multiple configurations of release layers versus tab layers and Figures 1-5
Hirose (JP 20140125249	) discloses multiple laminate structures and connection layers and Figures 1-3 as well as general features relevant to the scope and structure of the claimed invention.
Sachs et al. (US8852725) discloses both the tabbed seal structure and the laminate structure and process of manufacture and well as figures 1-4 as well as general features relevant to the scope and structure of the claimed invention.
Jouin et al. (US 20140326727) discloses the state of the packaging art with respect to this invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731